Title: To James Madison from Alexander James Dallas, 24 July 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir.
July 24 or 25, 1816

I inclose the Memorial of the Merchants of New-York, to which Mr. Irving’s letter (already communicated to you) referred.  It appears to me, that the only proper mode of interfering for the relief of the Memorialists, would be to authorise the District Attorney to stay executions, after judgments had been entered, taking, if necessary, additional Security.  To suspend writs, or to renew the Bonds, is an alternative that I am not prepared to recommend.
I send for your perusal a letter, which I have received from Mr. McCabe, covering two Spanish documents.  I am, Dear Sir, most respectfully & faithfully, Yrs.

A. J. Dallas

